Citation Nr: 1035902	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-11 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1974 to January 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefit sought on appeal.  The appellant 
submitted a Notice of Disagreement with this decision in December 
2005 and timely perfected his appeal in March 2006.

In June 2010, the appellant participated in a Travel Board 
hearing via video conference between the Cleveland, Ohio and 
Huntington, West Virginia, ROs, before the undersigned Veterans 
Law Judge.  A transcript of that proceeding has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim of 
entitlement to service connection for PTSD.

VA has recently amended its rules for adjudicating disability 
compensation claims for PTSD contained at 38 CFR § 3.304(f) to 
relax the evidentiary standard for establishing the required in-
service stressor in certain cases.  This revision adds to the 
types of claims the VA will accept through credible lay testimony 
alone, as being sufficient to establish occurrence of an in-
service stressor without undertaking other development to verify 
a veteran's account.  VA's specific PTSD regulation, § 3.304(f), 
previously only authorized VA to accept statements from veterans 
who served in combat, as denoted by combat-related awards or 
decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on the specified type of 
claimed stressor:

(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Accordingly, the appellant must be afforded a VA PTSD examination 
to determine the nature and etiology of his current psychiatric 
disability.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the Ohio Public 
Employees Retirement System to obtain any 
records associated with the appellant's 
claim for disability benefits.  Any 
response received in association with this 
request should be associated with the 
claims file.

2.  Schedule the appellant for a VA PTSD 
examination with a VA psychiatrist or 
psychologist.  The VA examiner must 
thoroughly review the appellant's claims 
file and a complete copy of this REMAND in 
conjunction with the examination.  The VA 
examiner should note this has been 
accomplished in the examination report.  
Thereafter, the VA examiner specifically 
address the following:

a)  State whether the appellant 
currently suffers from PTSD, 
consistent with the Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition of the 
American Psychiatric Association 
(DSM-IV).

b)  In addition to the other 
information provided in the 
examination report, state whether or 
not the claimed stressors are related 
to the appellant's fear of hostile 
military or terrorist activity.

c)  Thereafter, state whether it is 
at least as likely as not (a 50 
percent probability or greater) that 
the appellant currently suffers from 
PTSD as a result of his time in 
active duty service.
d)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA 
examiner is unable to offer an 
opinion, an explanation should be 
provided.  The report prepared must 
be typed.

3.  Once the above actions have been 
completed, the AMC should readjudicate the 
appellant's claim.  If the benefit remains 
denied, a Supplemental Statement of the 
Case must be provided to the appellant and 
his representative.  After the appellant 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2009).  







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  See 38 C.F.R. 
§ 20.1100(b) (2009).


